Dewey, J.
The count upon which the defendant was convicted appears to us to be sufficient. The forms of indictment, against a party for receiving stolen goods knowing them to be stolen are not uniform as to the allegations in reference to which the present exception is taken. In some of the precedents, and more especially those charging the larceny as committed by another person, in one count, and in a subsequent one charging the defendant with receiving stolen goods, the technical form has more usually been adopted of alleging the goods “ to have been feloniously stolen, taken and earned away,” and that the defendant well knew the same to have been “ feloniously stolen, taken and carried away.”
But in indictments against the receiver only, and where the principal has not been convicted, precedents may be found, corresponding with the allegations in the present indictment, using only the words “knowing the same to have been feloniously stolen.” The same technical particularity is not required in stating the larceny, in an indictment against one charged as a receiver of stolen goods, as would be required in an indictment against the party charged with committing the larceny. 3 Chit Crim. Law, 959. 2 East P. C. 780.

Motion in arrest oven tiled.